DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 24 December 2020.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 16 March 2021 has been entered.
Withdrawn Objections and Rejections
The rejection of claims 1, 2, 7 to 10, and 13 under 35 U.S.C. § 103 as being unpatentable over Conoci et al. (U.S. Pat. Appl. Pub. No. 2016/0244807) in view of Egeler et al. (U.S. Pat. No. 9,260,684).
Examiner’s Amendment
The examiner’s amendment to the record appears next:
Cancel claims 10 and 13 to 19.
Rejoin claims 20 and 21.
Amend claims 20 and 21 as follows:
Claim 20.  (Currently Amended)  A method for in vitro culture of embryos, comprising the steps of:
injecting the embryos into a well of the in vitro culture device as set forth in claim 1 and
culturing the embryos.
claim 20 
Authorization for this Examiner’s Amendment was given by Jun-Hwa Jeong on 04 August 2021.
Method claims 20 and 21 (as amended), which depend from an allowed apparatus claim, are rejoined and examined.  Because claims 20 and 21 have been rejoined, the restriction requirement between Groups I and III as set forth in the Office action dated 04 February 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement between the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory, non-statutory, or both, double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  M.P.E.P. § 804.01.
Should the changes, or additions, or both be unacceptable to Applicant, Applicant may file an amendment as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Reasons for Allowance
Applicant’s arguments are persuasive as to why the claims as amended are allowable over the prior art.  Amendment AF under AFCP 2.0 filed on16 March 2021 at pages 7 to 11.
Any further comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Claims 1, 2, 7 to 9, 20, and 21 are allowed.  Claims 3, 4, 6, 11, and 12 were cancelled in the Amendment filed on 21 July 2020; claim 5 was cancelled in the Amendment filed on 18 September 2020; and claims 10 and 13 to 19 are cancelled by the current Examiner’s Amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative 
/Gautam Prakash/
Primary Examiner, Art Unit 1799